DETAILED ACTION

This office action is in response to the application filed on 05/28/2020.  Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Drawing
The drawing submitted on 05/28/2020 are objected to under 37 CFR 1.83(a).  the rectangular box(es) shown in Fig. 1 should be provided with functional descriptive text labels.  See MPEP § 608.02(g).  
In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/28/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ramos et al. (NPL_Ohmic Heating of Food by means of High Frequency Power Converters, hereinafter Ramos).
Claim 1, Ramos teaches an ohmic heater for heating a food product (e.g., see Fig. 1-4), comprising: 
-a rectifier (2) (e.g., the diode bridge rectifier, see Fig. 2) for rectifying the supply voltage; 
- an inverter (3) (e.g., Q1-Q4, see Fig. 1-2) comprising controlled switches (30); 
- a pair (4) of electrodes (e.g., the terminals of Vo connecting with the Food as R or load, see Fig. 1, 2, 4) that can be positioned in contact with the food product to be heated, said inverter (3) being operatively interposed between the rectifier (2) and the pair (4) of electrodes (e.g., the terminals of Vo connecting with the Food as R or load, see Fig. 1, 2, 4); 
characterised in that it comprises: 
- means (5) (e.g., the structure sensing Vo , see Fig. 4) for determining an oscillating voltage (X) generated by the rectifier (2) (e.g., the sensed Vo(t) being function of Vi(t), see Fig. 3); 
- a system (800) (e.g., the closed loop control system of Fig. 4) for regulating the closing duration of the switches (30) of the inverter (3) (e.g., the D being function of the sensed Vo(t), see the control loop in fig. 4) at least as a function of the corresponding voltage (X) generated by the rectifier (2) and determined at a given time instant by the means (5) for determining an oscillating voltage (X) (e.g., D being function of sensed Vo(t) which is function of vi(t), see eq. 2 on page 2, Fig. 4).
Claim 2, Ramos teaches the limitations of claim 1 as discussed above.  It further teaches that:
- as the voltage (X) generated by the rectifier (2) and detected by the means (5) for determining an oscillating voltage (X) decreases (e.g., while Vi(t) decreasing, sensed Vo(t) being function of Vi(t), see Fig. 3-4); and 
- with the other conditions being the same; the system (800) for regulating the closing time of switches (30) determines an increase in the duration of pulses of non-null amplitude in a wave (Y) of alternating voltage (e.g., D increasing while Vo(t)/Vomean decreasing when the other conditions being the same, see Fig. 4) that determines the passage of an electric current between a pair (4) of electrodes located downstream of the inverter (3) (e.g., the current passing the load being function of Vo, see Fig. 4) and vice versa .
Claim 3, Ramos teaches the limitations of claim 1 as discussed above.  It further teaches that the inverter (3) is an H-bridge inverter (e.g., the H-bridge of Q1-Q4, see Fig. 2-3) and the switches (30) of the H-bridge (3) define at least a first and a second pair (31, 32) of switches (30) and close alternatively generating an alternating voltage downstream (e.g., the waveform of Vo, see Fig. 3).
Claim 5, Ramos teaches a method for operating an ohmic heater, comprising the steps of: 
-rectifying an alternating supply voltage by means of a rectifier (2), said rectifier (2) generating a variable voltage (e.g., Vi(t)) over time, see Fig. 2-3); 
-measuring over time said variable voltage (X) generated by the rectifier (2)(e.g., sensed Vo(t) function of vi(t), see eq. 2 on page 2, Fig. 2-4); 
-regulating the closing time of the switches (30) being part of an inverter (3)(e.g., the inverter circuit comprising Q1-Q4) to compensate over time for the oscillations of said variable voltage (X) (e.g., see inverter control loop in Fig. 4); 
closing times of the switches (30) (e.g., D of the output of the control loop, see Fig. 4) that generate pulses of decreasing duration in a wave (Y) of alternating voltage being associated with increasing voltage (X) values (e.g., D increasing while Vo(t)/Vomean decreasing when the output of G2(s) being the same, see Fig. 4), which determines the passage of an electric current between a pair (4) of electrodes located downstream of the inverter (3) (e.g., the current passing the load being function of Vo, see Fig. 4).
Claim 6, Ramos teaches the limitations of claim 5 as discussed above.  It further teaches that said wave (Y) of alternating voltage generated by the inverter (3) has a frequency (e.g., the Switching frequency 60kHz) that is at least 30 times higher than the frequency of said variable voltage generated by the rectifier (2) (e.g., the 220V AC input frequency 50Hz, see page 7).
Allowable Subject Matter
Claims 4, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,…- the system (800) for instant-by-instant regulation of the closing duration of the switches (30) of said inverter (3) operates in order to suppress the continuous component of the current detected by said means (7) for determining the continuous component of the current.
For claim 7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… the step of regulating the closing time of the switches (30) envisages compensating for a reduction/increase in variable voltage measured with a longer/shorter duration, respectively, of the closing of a part of said switches (30).
For claim 8, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… -amplifying or reducing the amplitude of the voltage of said wave (Y) by means of a transformer (6) located downstream of the inverter (3) and upstream of the pair (4) of electrodes; -determining a continuous component of the electric current at the inlet of the transformer (6); the step of regulating the closing time of the switches (30) being part of the inverter (3) also taking place as a function of the continuous component of the electric current entering the transformer (6) so as to suppress such continuous component.
For claim 9, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… the step of suppressing the continuous component envisages regulating instant-by- instant the closing time of the switches (30) in order to vary the width of a plurality of positive pulses or alternatively of a plurality of negative pulses of said wave (Y) of alternating voltage.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838